By the Court.
— The fact was not put in issue; the plaintiff commenced the suit and filed his account as administrator. This was not objected to or denied. It is too late, after verdict and judgment, to take this objection.
It was then contended, that it was not set forth in the state of demand, that the plaintiff below was administrator.
By the Court.
— The copy of account filed, is headed by the name and title of the action, wherein the plaintiff is named administrator of the intestate.
Judgment Affirmed.